DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 11/23/2020 and 09/14/2021 are considered and signed IDS forms are attached.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 15 recites “a moulding” in line 1 which should be “a moulded article” and “a moulding” in line 2 which should be “the moulded article”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2008/0139707 A1).

Regarding claims 1, 2 and 11-15, Kawakami et al. disclose a composition (a laser markable polymer composite) for multicolor laser marking (marked with the aid of a laser) comprising a black substance such as carbon black (laser sensitive additive) and polymer such as polyamide (matrix) (see pages 30-31, claims 3 and 8, and paragraphs 0113, 0162).  The polyamide can be polyamide 612 (i.e. polyamide a and linear aliphatic polyamide a1 or a2) (see paragraph 0113). The carbon black has particle diameter of 0.1 to 1000 nm (see paragraph 0105). The carbon black is present in amount of 0.01 to 2 parts by mass with 100 parts by mass of the polymer, i.e. 0.01 to 2 wt% (100 to 2000 ppm) (0.01 = 0.01/100.01 x 100 and 2 = 2/102 x 100) (see paragraph 0016). The composition comprises a chromatic color agent in amount of 0.001 to 3 parts by mass with 100 parts by mass of the polymer (see paragraph 0172). Accordingly, the amount of polymer is 95 to ~100 wt% (95 = 100/105 x 100 and 100 = 100/100.011 x 100). The composition can comprise additives such as filler, ultraviolet absorber, antioxidant weathering stabilizer, lubricant, a plasticizer and a light-colored coloring agent (see paragraph 0181). Further, the additives are present in amount of 0 wt% in present claim. 
Kawakami et al. disclose a molded article can be made comprising the composition (see page 31, claim 10). The molded article can be a film or sheet (see paragraph 0319). Given that Kawakami et al. disclose the molded article, it is inherent or obvious that the method for producing the molded particle comprises the molding the composition to obtain the molded article. Given that Kawakami et la. disclose the composition for multicolor laser marking, the molded article can be marked with the aid of a laser. 
In light of the overlap between the claimed laser markable polymer composite and that disclosed by Kawakami et al., it would have been obvious to one of ordinary skill in the art to use a composition that is both disclosed by Kawakami et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2008/0139707 A1) as applied to claim 1 above, further in view of Stoeppelmann (US 2016/0295705 A1).

Regarding claims 3-6 and 8-10, Kawakami et al. disclose the laser markable polymer composite as set forth above. Kawakami et al. do not disclose cycloaliphatic polyamide a3, semi-aromatic polyamide a4 and semi-aromatic polyamide a5 as presently claimed.
Stoeppelmann discloses polyamide composition made of a mixture of polyamides (see paragraphs 0039, 0043) comprising aliphatic polyamide (a1 or a2) such as PA 612 (see paragraph 0048), semi-aromatic semi-crystalline polyamide (a4) made from terephthalic acid, MACM diamine or PACM diamine, and C6-C12 lactam (see paragraphs 0051, 055), i.e. MACMI/12,  semi-aromatic semi-amorphous polyamide (a5) including 6I/6T (see paragraph 0064), and cycloaliphatic polyamide (a3) made from MACM and dicarboxylic acid such as sebacic acid or dodecanoic acid including MACM 12, MACM 14, etc. (see paragraphs 0066-0067, 0069, 0071). Given that cycloaliphatic polyamide (a3) and semi-aromatic semi-crystalline polyamide (a4) of Stoeppelmann is identical to that presently claimed, it is inherent or obvious that cycloaliphatic polyamide (a3) and semi-aromatic semi-crystalline polyamide (a4) of Stoeppelmann has presently claimed properties. The polyamide composition produce article with good mechanical properties, high flexibility, high tensile strength, high elongation at break, and high toughness (paragraph 0017). 
In light of motivation for using polyamide composition disclosed by Stoeppelmann as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the polyamides of Stoeppelmann in Kawakami et al. in order to produce article with good mechanical properties, high flexibility, high tensile strength, high elongation at break, and high toughness, and thereby arrive at the claimed invention.

Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2008/0139707 A1) as applied to claim 1 above, further in view of Buhler (US 6,943,231 B2).

Regarding claims 3, 5, 7 and 8, Kawakami et al. disclose the laser markable polymer composite as set forth above. Kawakami et al. do not disclose cycloaliphatic polyamide a3 as presently claimed.
Buhler discloses polyamide composition comprising polyamide made from MACM diamine, PACM diamine with less than 50% trans, trans isomer, and C8-C10 aliphatic dicarboxylic acid including dodecanoic acid or sebacic acid (col.3, lines 22-45 and col.5, lines 5-11), i.e. cycloaliphatic polyamide. The polyamide composition provides optimal transparency and minimal discoloration as well as maximum elongation at break and high notched impact strength and chemical resistance (col.3, lines 46-52).
In light of motivation for using polyamide composition comprising cycloaliphatic polyamide disclosed by Buhler as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the cycloaliphatic polyamide in Kawakami et al. in order to provide optimal transparency and minimal discoloration as well as maximum elongation at break and high notched impact strength and chemical resistance, and thereby arrive at the claimed invention.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2008/0139707 A1) applied to claim 1 above, further in view of Reiter et al. (5,846,900).

Regarding claims 16-20 and 22, Kawakami et al. disclose the laser markable polymer composite as set forth above. Kawakami et al. do not disclose a layered structure as presently claimed.
Reiter et al. disclose an identification card stock (layered structure) comprising a polymeric core substrate having an oriented polymeric film laminated on both sides thereof (see Abstract). The polymeric core substrate (layer A comprising thermoplastic plastic) comprises polyvinyl chloride and white pigments (see col. 3, lines 10-15 and lines 26-30). The oriented polymeric film can be polyamide (layer B) (see col. 3, lines 52-61). The identification card stock has high flexibility and durability over an extended period of time (see col. 2, lines 28-31).
In light of motivation for using an identification card stock (layered structure) comprising a layer comprising polyvinyl chloride and white pigments between two layers of oriented polyamide disclosed by Reiter et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to prepare a identification card stock (layered structure) comprising a layer comprising polyvinyl chloride and white pigments (layer A) between two layers of oriented polyamide of Kawakami et al. in order to provide high flexibility and durability over an extended period of time, and thereby arrive at the claimed invention. The identification card stock reads on a security and/or valuable document. 
Further, Reiter et al. disclose the oriented polymeric film can have an undercoat or a primer layer one or both sides to promote adhesion of subsequently coated layers, wherein the undercoat layer can be poly(acrylonitrile-co-vinylidene chloride-co-acrylic acid), i.e. thermoplastic plastic (see col. 4, lines 22-30). 
In light of motivation for using undercoat layer comprising thermoplastic plastic on one or both sides of oriented polymeric film disclosed by Reiter et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use undercoat layer comprising thermoplastic plastic between each of oriented polyamide film (layer A) and a layer comprising polyvinyl chloride and white pigments (layer A) in order to promote adhesion of each of layer A with layer B in Kawakami et al. in view of Reiter et al., and thereby arrive at the claimed invention.

Regarding claim 21, Kawakami et al. in view of Reiter et al. disclose the layered structure as set forth above. Further, Reiter et al. disclose that the oriented polymeric film (layer B) can be attached to the polymeric core substrate (layer A) by extrusion, lamination, adhesion (direct gluing), etc. (see col. 4-5, lines 65-1).  Accordingly, method for the production of the layered structure comprises binding films of plastic to one another by a process such as lamination or direct gluing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/250,267. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.

Copending application 17/250,267 disclose a polymer-based composite. The only difference between present claims and copending claims is that copending claims disclose a co-polyamide (b). While the copending claims disclose a co-polyamide (b) in the present claims, in light of the open language of the present claims, i.e. comprising, it is clear that the present claims are open to the inclusion of additional components including a co-polyamide (b) as disclosed in the copending claims, and thereby one of ordinary skill in the art would arrive at the present invention from the copending one. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VAN DER BURGT (WO 2016/189023 A1) disclose a thermoplastic composition comprising polyamide, laser direct structuring (LDS) additive and carbon black, wherein the polyamide can be semi-crystalline aliphatic polyamide A3 (see Abstract and paragraph 0063). The semi-crystalline aliphatic polyamide A3 is identical to linear aliphatic polyamide (a1) or (a2) utilized in the present claims (see paragraph 0042). Further, a molded article can be prepared from the composition (see paragraph 0086). It is noted that when utilizing VAN DER BURGT, the disclosures of the reference are based on US 2018/0155546 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to VAN DER BURGT are found in US ‘546.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787